UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 26, 2010 Bristow Group Inc. (Exact name of registrant as specified in its charter) Delaware 001-31617 72-0679819 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation or organization) Identification Number) 2000 W. Sam Houston Pkwy. S., Suite 1700 (Zip Code) Houston, Texas (Address of principal executive offices) Registrant’s telephone number, including area code: (713) 267-7600 Former Name or Former Address, if Changed Since Last Report: Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. As disclosed in its press release dated May 13, 2010, Bristow Group Inc. (the “Company”) is hosting an Analyst Day in New York City on May 27, 2010. Members of the Company’s senior management will be making presentations that may include material non-public information, including information related to the Company’s strategic business plans, goals, growth initiatives and outlook, and forecasts for future performance and industry development. The presentations are scheduled to begin at 8:00 a.m. and conclude at 2:00 p.m. Eastern time. A live webcast of the meeting and the accompanying slide presentations will be available on the Company’s website at http://www.bristowgroup.com under the Investor Relations section. Additionally, a replay of the webcast and the accompanying slide presentations will be available on the Company’s website for 90 days. The information furnished pursuant to this Item 7.01 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities under that Section and shall not be deemed to be incorporated by reference into any filing of the Company under the Securities Act of 1933, as amended, or the Exchange Act. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 26, 2010 BRISTOW GROUP INC. (Registrant) By: /s/ Randall A. Stafford Randall A. Stafford Vice President, General Counsel and Corporate Secretary
